Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors QAD Inc.: We consent to the incorporation by reference in the registration statements (Nos.333-212435, 333-160125, and 333-137417) on FormS-8 and No.333-198779 on FormS-3 of QAD Inc. of our reports dated April7, 2017, with respect to the consolidated balance sheets of QAD Inc. and subsidiaries as of January31, 2017 and 2016, and the related consolidated statements of operations and comprehensive (loss) income, stockholders’ equity, and cash flows for each of the years in the three-year period ended January31, 2017, the related consolidated financial statement schedule, and the effectiveness of internal control over financial reporting as of January31, 2017, which reports appear in the January31, 2017 annual report on Form10-K of QAD Inc. /s/ KPMG LLP Woodland Hills, California
